NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Status
Applicant’s remarks on pages 14 - 22 have been fully considered, are persuasive, and place the claims, when taken as a whole, in condition for allowance.

Support for Claim Amendments
Regarding the amendment of claims 1 and 19 support for the amendments are found on pages 17 – 19 of the specifications.

Response to 112(b) Remarks
	The 112(b) rejections in claim 7 and 19 have been withdrawn for the following reasons:
Amendment to the claims overcomes the 112(b) rejection regarding the grammatical error. 
The cancellation of the term: “a probe configured to be inserted into a body of the living subject and comprising probe electrodes and a magnetic field sensor” overcomes the rejection. 
The amendment to clarify the transition from ICL to ACL at the end of the claims overcomes the 112(b) rejection regarding linking the ICL to ACL for further clarity. 

Response to 112(d) Remarks
	The amendment of claims 12 to be dependent on claim 7 and claim 24 to be dependent on claims 19 overcomes the rejection. 

Reasons for Allowance
Independent claims 7 and 19 distinguishes over the prior art by including the process of finding a transformation, applying it, and transitioning from ICL to ACL. The prior art made of record neither alone nor in combination with other prior art renders the claims as anticipated nor obvious.   
The closest prior art to applicant’s amended claims is still Bar-Tal et al. (US 20120150022 A1). Bar-Tal discloses a medical probe tracking system with surface electrodes, a magnetic field sensor, and processing circuity to measure electric currents, receive magnetic position signals and compute a current position map. However, Bar-Tal does not disclose the process of transformations between independent and active current location (ICL and ACL) coordinate frames. 
Additionally, Rosenberg et al. (US 20190350489 A1) discloses a medical probe tracking system with surface electrodes and transformations between ICL and ACL but is unavailable as prior art.    
For the aforementioned reasons claims 7, 8, 12, 19, 20 and 24 comply with all statutory requirements and are in condition for allowance.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Furthermore, any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 10:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793